IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,034-02


                        EX PARTE RONALD J. EUBANKS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W92-67690 IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       This is an application for a writ of habeas corpus. See TEX . CODE CRIM . PROC. art. 11.07.

Applicant was convicted of aggravated sexual assault and sentenced to ten years’ imprisonment. He

did not appeal his conviction.

       On May 18, 2016, we filed and set the -01 application in this cause to determine whether

Applicant was entitled to relief under Article 11.073 of the Code of Criminal Procedure. Ex parte

Eubanks, No. WR-82,034-01 (Tex. Crim. App. May 18, 2016) (not designated for publication).

Applicant has now filed a supplemental ground in the trial court and contends that his guilty plea was

involuntary. We shall treat his supplemental ground as a separate application.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Patterson, 993
                                                                                                       2
S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

        Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make further findings of fact and conclusions of law as to whether

Applicant’s guilty plea was involuntary, as alleged in his supplemental ground. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claim for habeas corpus relief.

        The issues shall be resolved within 30 days of this order. A supplemental transcript

containing all affidavits and interrogatories or the transcription of the court reporter’s notes from any

hearing or deposition, along with the trial court’s supplemental findings of fact and conclusions of

law, shall be forwarded to this Court within 45 days of the date of this order. Any extensions of time

shall be obtained from this Court.



Filed: August 23, 2016
Do not publish